      Case 1:20-cv-04324-PGG-SDA Document 21 Filed 09/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Shi Ming Chen,                                                             9/24/2020

                                Plaintiff,
                                                             1:20-cv-04324 (PGG) (SDA)
                    -against-
                                                             ORDER
 Canteen 82, Inc. et al.,

                                Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       As no Defendant has yet appeared in this action, it is hereby Ordered that the Initial

Pretrial Conference scheduled for Tuesday, September 29, 2020 at 10:00 a.m. shall proceed as a

telephone conference to discuss the status of this action. At the scheduled time, the parties (or,

if no defendants have appeared, only the plaintiff) shall each separately call (888) 278-0296 (or

(214) 765-0479) and enter access code 6489745.

SO ORDERED.

DATED:         New York, New York
               September 24, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
